Citation Nr: 0903759	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-05 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from February 1979 to February 
1999.  He died in April 2003.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Sioux Falls, South Dakota.  
The appellant subsequently moved to Texas and testified at a 
hearing held at the RO in Houston, Texas, in April 2005; 
however, she currently resides within the jurisdiction of the 
M&ROC.

In November 2007, the Board remanded the veteran's appeal to 
the M&ROC via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.

Unfortunately, and although the Board regrets any additional 
delay caused by this REMAND, for the reasons explained below, 
the appeal is REMANDED again to the M&ROC/AMC.  VA will 
notify the appellant if further action is required on her 
part.


REMAND

In its November 2007 remand, the Board requested that the 
M&ROC provide the appellant with VCAA notice on her claim of 
service connection for the cause of the veteran's death.  
Specifically, the Board noted that the appellant's claim of 
service connection for the cause of the veteran's death also 
was a claim for Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1310.  The Board also 
noted that the Court recently had expanded the notice 
requirements for a DIC claim in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), and asked the M&ROC to send a letter to the 
appellant and her service representative which included:

(1) a statement of the conditions for which the 
veteran was service connected at the time of his 
death, (2) an explanation of the evidence and 
information required to substantiate the DIC claim 
based on the veteran's previously service-connected 
conditions, and (3) an explanation of the evidence 
and information required to substantiate the DIC 
claim based on the conditions not yet service 
connected.

See BVA Remand dated November 30, 2007, at p. 4.  

A review of the claims file shows that the M&ROC did not 
comply with the Board's November 2007 remand instructions.  A 
VCAA notice letter issued to the appellant and her service 
representative on December 11, 2007, included boilerplate 
language for DIC claims but did not include the information 
requested in the Board's November 2007 remand instructions 
(as outlined above).  Also, as the appellant's service 
representative noted in a January 2009 Post-Remand Brief 
submitted to the Board, the VCAA notice letter issued on 
December 11, 2007, contained information concerning earlier 
effective date claims.  There is no earlier effective date 
claim currently on appeal in this case.  The Board agrees 
with the appellant's service representative that VCAA notice 
letter issued to the appellant and her service representative 
on December 11, 2007, was "confusing" at best and did not 
comply with the November 2007 remand instructions.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders.  It was error for the M&ROC/AMC to re-certify this 
appeal to the Board in November 2008 without complying with 
the November 2007 remand instructions.  Given this error, and 
given that the letter issued to the appellant and her service 
representative on December 11, 2007, did not comply with the 
Board's November 2007 remand instructions, another remand is 
required.

Accordingly, the case is REMANDED for the following action:

1.  As requested in the Board's November 
2007 remand, provide the appellant with a 
letter that complies with the provisions 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 and the Court's decision in Hupp 
v. Nicholson, 21 Vet. Ap. 342 (2007).  The 
letter should include (1) a statement of 
the conditions for which the veteran was 
service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the veteran's 
previously service-connected conditions; 
and (3) an explanation of the evidence and 
information required to substantiate the 
DIC claim based on the conditions not yet 
service connected.  Provide the appellant 
with notice of what information and 
evidence she should provide and what 
evidence VA will obtain.  Include an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A copy of the 
notice letter should be included in the 
claims file.

2.  Thereafter, readjudicate the claim of 
service connection for the cause of the 
veteran's death.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

